Citation Nr: 0307411	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  96-44 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas that denied the veteran's claim of 
entitlement to service connection for peripheral neuropathy.

This matter was previously before the Board in May 1998 and 
October 2001 at which time it was remanded for additional 
development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  There is no competent medical evidence of a nexus between 
a disease or injury in service and peripheral neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy is not related to service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the August 1996 statement of the case and 
supplemental statements of the case dated in September 2000, 
January 2001, and December 2002, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit sought, the evidence 
which would substantiate the claim, and the evidence that has 
been considered in connection with the appeal.  A letter to 
the veteran dated in August 2000, indicated evidence he was 
to submit to support his claim.  Moreover, in a letter dated 
in April 2002, the RO specifically informed the veteran of 
the VCAA and VA's duty to assist and notify under the new 
law.  The Board finds that the aforementioned documents 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been provided ample opportunity to submit such 
information and evidence.

Factual Background

During the course of the appeal, the veteran's claims folder 
was lost.  His file was reconstructed to the extent possible.  
Attempts by the RO to locate the service medical records or 
obtain copies were unsuccessful; however, VA examination of 
August 1998 indicated the service medical records were 
reviewed.  Pertinent facts gleaned from the records were 
reported in the VA examination report and are incorporated 
herein.  Service medical records showed that the veteran 
sustained three separate incidents of dog bites.  The first 
occurred in June 1970.  He was evaluated and it was noted 
that he had a one-centimeter puncture wound to the right 
hand.  The second occurrence was in February 1971, at which 
point it was noted that he had small scratches and puncture 
on both hands.  The wounds were cleansed with pHisoHex and 
water, dressed with Bacitracin, and bandaged.  It was noted 
that the veteran's fingernail was punctured to remove the 
hematoma under the left nail bed.  The third incident 
occurred in  March 1971.  The veteran had a dog bite to the 
left hand between the thumb and the index finger.  He had 
pHisoHex soak for 30 minutes and was dressed and bandaged.  
None of the bites required hospitalization as per the active 
duty service record.

Records from the Kansas City VA Medical Center (VAMC) 
indicated that an electromyography was performed in November 
1995.  He complained of numbness in the medical distribution 
and bilateral pain up to the elbows.  Summary of findings of 
nerve conduction studies indicated the median sensory distal 
latencies were prolonged bilaterally and the ulnar sensory 
distal latencies were absent bilaterally.  A electromyogram 
(EMG) of the right upper extremity was performed.  The 
impression was that the findings were consistent with 
generalized peripheral polyneuropathy that was 
electrophysiologically mild to moderate in severity.

The veteran testified during a January 1998 travel board 
hearing that he vividly remembered being bitten in service 
and that the nerves and tendons were outside the hand when he 
was in a hospital in Germany.  He had problems with his grip, 
and after laying carpet for six years he had to stop for this 
reason.  He also left law enforcement due to a grip problem.  
Pain and weakness were main symptoms.  He didn't pursue a 
claim he filed in 1972 because he was told he wouldn't get 
anything for it.  He took over-the-counter medicine for pain.  
His wife testified that he was not the type to go to the 
doctor.

A Board remand dated in May 1998 reported evidence in the 
record as follows:  The veteran was afforded a VA 
neurological examination in October 1995. The report repeats 
a history as provided by the veteran and contains a diagnosis 
of numbness in both hands, which occurred after a dog bite 
the veteran received in active service.  Decreased fine motor 
movements are noted.  However, the same examiner performed a 
hand, thumb and fingers examination with the result that the 
veteran's dexterity was normal.  The diagnosis states that 
the veteran had a service-connected disability as a result of 
a dog bite and that he had numbness in both hands.

The veteran underwent a VA examination in August 1998.  The 
medical history was as stated above.  He complained of hand 
pain with the right being greater than the left.  The pain 
was aggravated by exertion and cold.  He reported being in a 
K-9 Unit in the Army, where he experienced multiple dog 
bites.  His hands were in traction for a week following 
severe bites.  The diagnosis was general peripheral 
polyneuropathy.  The opinion was that it was at least as 
likely as not caused by his diabetes.  The pain was not 
consistent with dysesthetic pain of peripheral neuropathy.  
Peripheral neuropathic changes found on electromyogram were 
secondary to generalized process and not local lesions.  The 
absent sural response in the right extremity on nerve 
conduction velocities indicated that the process was 
generalized.

Medical records dated in September 1999 from Mercy Hospital 
noted diagnoses of diabetes mellitus, hypertension, and 
cardiomyopathy.  He requested, and was allowed to discontinue 
one of his medications.

In a statement from the veteran dated in December 2000, he 
stated that he had high blood sugar readings due to heart 
medication and non-fasting test results.  He also stated that 
when he had an EMG performed on his hands he was told he had 
no nerve function in his right hand and that his hands were 
dead.  Damage inflicted to his hands included bites 
completely through his hands and a broken finger on the left 
hand.  He was in traction for two weeks.  He indicated that 
there were other individuals that could attest to the 
viciousness of his patrol/sentry dogs.  He maintained that 
the peripheral neuropathy was not due to diabetes.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002). 

The Board has carefully reviewed the entire record and finds 
that there is insufficient evidence to establish a nexus 
between the veteran's peripheral neuropathy and the dog bite 
that he suffered in service.

It is evident from the record that the veteran received 
injuries to his hands in service as the result of dog bites.  
Although the veteran contends that he had serious dog bites 
in service that required hospitalization and traction for his 
hands, the dog bites recorded in the service medical records 
did not reflect the severity described by the veteran.  The 
Board acknowledges that the service medical records were lost 
during the appeal, but we were able to glean information from 
other records to ascertain the contents of the service 
medical records.  The August 1998 VA examination report and 
the May 1998 Board remand were particularly helpful in this 
regard.

It is also evident from the record that the veteran was 
diagnosed with peripheral neuropathy.  An October 1995 VA 
neurological examination report apparently included an 
opinion that the veteran had a service-connected disability 
as a result of a dog bite and that he had numbness in both 
hands.  In a more recent August 1998 VA neurological 
examination report, a different opinion was offered.  The 
examiner stated that peripheral neuropathy was at least as 
likely as not caused by diabetes and that the pain was not 
consistent with dysesthetic pain of peripheral neuropathy.  A 
full explanation was provided for the basis of this opinion.

When faced with conflicting diagnoses the Board must compare 
and weigh the probative value of the two opposing medical 
opinions.  If they are found to be in equipoise, then the 
benefit of the doubt is applied in the veteran's favor.  
Based on the evidence of record, the Board does not find the 
conflicting opinions to be in equipoise. 

Although the October 1995 VA examination report is no longer 
of record due to the lost claims file, it was of record at 
the time the Board remanded the case in May 1998.  In the 
remand, the Board indicated that the report repeated a 
history as provided by the veteran.  This statement indicated 
that the claims file was not reviewed by the examiner at the 
time of the examination, therefore, it was not taken into 
consideration when the opinion was rendered.  Since the 
medical records were not personally reviewed by the examiner, 
the opinion was based on an incomplete history of the 
veteran's injuries.  The August 1998 VA examiner, on the 
other hand, did have the complete claims file to consider as 
well as the veteran's personal account.  Since the August 
1998 examiner had more information on which to base an 
opinion, the opinion is considered to carry a greater weight.

The Board notes the veteran's objection to the connection 
between diabetes and peripheral neuropathy and points out 
that even if the examiner did not link the disorder to 
diabetes, the report also indicated that the peripheral 
neuropathic changes were secondary to generalized process and 
not local lesions.

In rendering the decision, the Board has taken into account 
the veteran's statements.  As a lay person, he is competent 
to provide evidence regarding symptoms; however, as such he 
is not competent to establish a medical diagnosis or show 
medical etiology merely by his own assertions.  Such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1).  
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski , 2 Vet. App. 492, 494-95 
(1992). 

As the facts presented do not present an approximate balance 
between positive and negative evidence, the benefits-of-the 
doubt rule is not applicable and the claim is denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 491 (1990). 


ORDER

Service connection for peripheral neuropathy is denied.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

